Exhibit 99 FOR IMMEDIATE RELEASE Investor Contact: Chris Gay 308-255-2905 Cabela’s Incorporated Media Contact: Joe Arterburn 308-255-1204 Cabela’s Incorporated CABELA’S INC. REPORTS THIRD QUARTER RESULTS -Q3 Total Revenue Increased 11.5% to $546.8 Million- -Q3 Same Store Sales Increased 4.6% - -Company Reported Q3 Diluted EPS of $0.20 - SIDNEY, Neb. (November 1, 2007) – Cabela’s Incorporated (NYSE: CAB), the World’s Foremost Outfitter® of hunting, fishing, and outdoor gear, today reported financial results for its third fiscal quarter ended September 29, 2007. Total revenue for the third quarter of fiscal 2007 increased 11.5% to a record $546.8 million compared to $490.5 million for the same period last year.Third quarter net income was $13.2 million, or $0.20 per diluted share, compared to $15.0 million, or $0.23 per diluted share, for the same period a year ago. During the third quarter of fiscal 2007, direct revenue increased 4.2% to $241.9 million, total retail revenue increased 17.7% to $257.3 million and same store sales increased 4.6%.Financial services revenue increased 19.7% to $44.7 million for the third quarter of fiscal 2007. Total revenue for the nine months ended September 29, 2007, increased 13.8% to $1.46 billion compared to $1.28 billion for the same period last year.Net income for the nine months was $31.6 million, or $0.47 per diluted share, compared to $32.4 million, or $0.49 per diluted share, for the nine months ended September 30, 2006. “We are pleased to report another quarter of double digit revenue growth, highlighted by a 4.6% increase in same store sales,” said Dennis Highby, Cabela’s President and Chief Executive Officer.“Our third quarter results were impacted by higher promotional activity, resulting in lower margins, and two stores, opened in 2006, that did not meet the Company’s sales expectations. “During the quarter, we opened a retail store in Hoffman Estates, Illinois, acquired S.I.R. Warehouse Sports Store, a Canadian specialty retailer of outdoor merchandise, and announced plans for a store in Billings, Montana, expected to open in the summer of 2008,” Highby said. “We are on schedule to open six additional stores during the fourth quarter, including East Hartford, Connecticut; Gonzales, Louisiana; and Hammond, Indiana; all of which recently opened.Reno, Nevada; Post Falls, Idaho; and Lacey, Washington, are all slated to open in November.As a result of these store openings, we saw an increase in our pre-opening expenses of $3.3 million during the quarter compared to the year ago quarter. “For the full year of 2007, we expect diluted earnings per share to increase at a high single digit growth rate,” Highby said.“Additionally, we expect to open seven new stores in 2008, and we are highly confident in our ability to successfully execute our retail rollout strategy and grow revenue and earnings per share consistent with our long-term mid-teens growth expectations.” Mr. Highby concluded, “Although these results were below our expectations, we remain confident that our powerful brand and multi-channel business model will allow us to continue to increase market share and significantly expand our business into the future. We remain focused on further building upon our leadership position in the industry and fully capitalizing on the many opportunities that lie ahead.” Conference Call Information A conference call to discuss third quarter fiscal 2007 operating results is scheduled for today (Thursday, November 1, 2007) at 4:30 p.m. Eastern Time.A webcast of the call will take place simultaneously and can be accessed by visiting the Investor Relations section of Cabela’s website at www.cabelas.com.A replay of the call will be archived on www.cabelas.com. About Cabela’s Incorporated Cabela’s Incorporated, headquartered in Sidney, Nebraska, is the world’s largest direct marketer, and a leading specialty retailer, of hunting, fishing, camping and related outdoor merchandise.Since the Company’s founding in 1961, Cabela’s® has grown to become one of the most well-known outdoor recreation brands in the world, and has long been recognized as the World’s Foremost Outfitter®.Through Cabela’s well-established direct business and its growing number of retail stores, it offers a wide and distinctive selection of high-quality outdoor products at competitive prices while providing superior customer service.Cabela’s also issues the Cabela’s CLUB® Visa credit card, which serves as its primary customer loyalty rewards program. Caution Concerning Forward-Looking Statements Statements in this press release that are not historical or current fact are "forward-looking statements" that are based on the Company’s beliefs, assumptions and expectations of future events, taking into account the information currently available to the Company.Such forward-looking statements include, but are not limited to, the Company’s statements regarding its expectation that diluted earnings per share will increase at a high single digit growth rate for fiscal 2007, its ability to successfully execute its retail rollout strategy and grow revenue and earnings per share consistent with its long-term mid-teens growth expectations, and its expectation of opening seven new stores in 2008.Forward-looking statements involve risks and uncertainties that may cause the Company’s actual results, performance or financial condition to differ materially from the expectations of future results, performance or financial condition that the Company expresses or implies in any forward-looking statements.These risks and uncertainties include, but are not limited to:the ability to negotiate favorable purchase, lease and/or economic development arrangements for new retail store locations; expansion into new markets; market saturation due to new retail store openings; the acceleration of new retail store openings; the rate of growth of general and administrative expenses associated with building a strengthened corporate infrastructure to support the Company’s growth initiatives; increasing competition in the outdoor segment of the sporting goods industry; the cost of the Company’s products; supply and delivery shortages or interruptions caused by system changes or other factors; adverse weather conditions; unseasonal weather conditions which impact the demand for the Company’s products; fluctuations in operating results; adverse economic conditions causing a decline in discretionary consumer spending; the cost of fuel increasing; delays in road construction and/or traffic planning around the Company’s new retail stores; road construction around the Company’s existing retail stores; labor shortages or increased labor costs; changes in consumer preferences and demographic trends; increased government regulation; inadequate protection of the Company’s intellectual property; decreased interchange fees received by the Company’s financial services business as a result of credit card industry litigation; other factors that the Company may not have currently identified or quantified; and other risks, relevant factors and uncertainties identified in the Company’s filings with the SEC (including the information set forth in the “Risk Factors” section ofthe Company's Form 10-K for the fiscal year ended December 30, 2006, and Form 10-Q for the fiscal quarter ended March 31, 2007), which filings are available at the Company’s website at www.cabelas.com and the SEC’s website at www.sec.gov.Given the risks and uncertainties surrounding forward-looking statements, you should not place undue reliance on these statements.The Company’s forward-looking statements speak only as of the date they are made.Other than as required by law, the Company undertakes no obligation to update or revise forward-looking statements, whether as a result of new information, future events or otherwise. CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) (Unaudited) ASSETS September 29, 2007 December 30, 2006 September 30, 2006 CURRENT ASSETS: Cash and cash equivalents $ 103,114 $ 172,903 $ 73,315 Accounts receivable 30,657 37,812 26,766 Credit card loans held for sale 158,939 136,072 91,400 Credit card loans receivable 13,360 16,611 14,882 Inventories 669,544 484,414 504,399 Prepaid expenses and deferred catalog costs 63,858 42,502 63,011 Income taxes receivable 11,113 5,419 Other current assets 67,729 63,907 78,060 Total current assets 1,118,314 954,221 857,252 PROPERTY AND EQUIPMENT, NET 862,554 600,065 584,957 OTHER ASSETS: Marketable securities 80,687 117,360 111,199 Other 103,219 79,584 66,128 Total other assets 183,906 196,944 177,327 TOTAL ASSETS $ 2,164,774 $ 1,751,230 $ 1,619,536 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 311,195 $ 239,285 $ 225,994 Unpresented checks net of bank balance 40,458 11,735 Accrued expenses and other liabilities 59,400 72,124 57,876 Gift certificates and credit card reward points 141,030 144,210 113,399 Accrued employee compensation and benefits 52,013 61,275 41,961 Time deposits 25,044 33,401 40,799 Short-term borrowings and current portion of long-term debt 76,760 33,294 27,356 Income taxes payable and deferred income taxes 21,774 35,245 11,960 Total current liabilities 727,674 618,834 531,080 LONG-TERM LIABILITIES 666,707 398,538 409,640 STOCKHOLDERS’ EQUITY 770,393 733,858 678,816 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,164,774 $ 1,751,230 $ 1,619,536 CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Earnings Per Share) (Unaudited) Three Months Ended Nine Months Ended September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 REVENUE: Merchandise sales $ 499,182 $ 450,821 $ 1,325,245 $ 1,171,493 Financial services revenue 44,749 37,392 121,497 98,946 Other revenue 2,878 2,240 13,357 12,082 Total revenue 546,809 490,453 1,460,099 1,282,521 COST OF REVENUE: Cost of merchandise sales 322,547 290,747 859,042 759,079 Cost of other revenue 37 (582 ) 1,671 2,894 Total cost of revenue (exclusive of depreciation and amortization) 322,584 290,165 860,713 761,973 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 199,879 173,437 542,397 464,949 OPERATING INCOME 24,346 26,851 56,989 55,599 OTHER INCOME (EXPENSE): Interest income 42 287 1,705 1,624 Interest expense (4,220 ) (4,794 ) (13,690 ) (12,929 ) Other income, net 1,004 2,000 5,353 7,600 Total other income (expense) (3,174 ) (2,507 ) (6,632 ) (3,705 ) INCOME BEFORE PROVISION FOR INCOME TAXES 21,172 24,344 50,357 51,894 PROVISION FOR INCOME TAXES 7,940 9,350 18,719 19,461 NET INCOME $ 13,232 $ 14,994 $ 31,638 $ 32,433 EARNINGS PER SHARE: Basic $ 0.20 $ 0.23 $ 0.48 $ 0.50 Diluted $ 0.20 $ 0.23 $ 0.47 $ 0.49 WEIGHTED AVERAGE SHARES OUTSTANDING: Basic 65,825,895 65,271,870 65,701,443 65,180,992 Diluted 67,031,102 66,484,306 67,317,482 66,492,421 Segment Information Three Months Ended Nine Months Ended (Dollars in Thousands) September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Direct revenue $ 241,900 $ 232,172 $ 683,646 $ 656,052 Retail revenue 257,282 218,649 641,599 515,441 Financial services revenue 44,749 37,392 121,497 98,946 Other revenue 2,878 2,240 13,357 12,082 Total revenue $ 546,809 $ 490,453 $ 1,460,099 $ 1,282,521 Direct operating income $ 40,897 $ 35,727 $ 107,356 $ 97,420 Retail operating income 26,940 29,630 66,403 58,870 Financial services operating income 9,569 7,689 26,961 21,815 Other operating loss (53,060 ) (46,195 ) (143,731 ) (122,506 ) Total operating income $ 24,346 $ 26,851 $ 56,989 $ 55,599 As a Percentage of Total Revenue: Direct revenue 44.2 % 47.3 % 46.8 % 51.2 % Retail revenue 47.1 44.6 44.0 40.2 Financial services revenue 8.2 7.6 8.3 7.7 Other revenue 0.5 0.5 0.9 0.9 Total revenue 100.0 % 100.0 % 100.0 % 100.0 % As a Percentage of Segment Revenue: Direct operating income 16.9 % 15.4 % 15.7 % 14.8 % Retail operating income 10.5 13.6 10.4 11.4 Financial services operating income 21.4 20.6 22.2 22.0 Total operating income (1) 4.5 % 5.4 % 3.9 % 4.3 % (1) The percentage of total operating income is a percentage of total consolidated revenue. Financial Services Information: The following table summarizes the results of the Company’s financial services segment on a generally accepted accounting principles (“GAAP”) basis.For credit card loans securitized and sold, the loans are removed from the Company’s consolidated balance sheet and the net earnings on these securitized assets after paying outside investors are reflected as a component of securitization income on a GAAP basis.Net interest income on a GAAP basis includes interest and fee income, interest expense and provision for loan losses for the credit card loans receivable the Company owns.Non-interest income on a GAAP basis includes servicing income, gains on sales of loans and income recognized on retained interests, as well as interchange income on the entire managed portfolio. Financial Services Revenue as Reported on a GAAP Basis: Three Months Ended Nine Months Ended (In Thousands) September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Interest and fee income, net of provision for loan losses $ 9,139 $ 6,372 $ 20,233 $ 17,360 Interest expense (1,807 ) (1,299 ) (4,252 ) (3,600 ) Net interest income, net of provision for loan losses 7,332 5,073 15,981 13,760 Non-interest income: Securitization income 50,679 44,294 144,315 120,074 Other non-interest income 13,592 10,505 36,072 28,586 Total non-interest income 64,271 54,799 180,387 148,660 Less: Customer rewards costs (26,854 ) (22,480 ) (74,871 ) (63,474 ) Financial services revenue $ 44,749 $ 37,392 $ 121,497 $ 98,946 “Managed” credit card loans represent credit card loans receivable owned by the Company plus securitized credit card loans.Since the financial performance of the managed portfolio has a significant impact on the earnings received from servicing the portfolio, the Company believes the following table (see next page) on a “managed” basis is important information to analyze revenue in the financial services segment.The following non-GAAP presentation reflects the financial performance of the credit card loans receivable owned by the Company plus those that have been sold and includes the effect of recording the retained interest at fair value.Interest income, interchange income (net of customer rewards) and fee income on both the owned and securitized portfolio are recorded in their respective line items.Interest paid to outside investors on the securitized credit card loans is included with other interest costs and included in interest expense.Credit losses on the entire managed portfolio are included in provision for loan losses.Although the Company’s consolidated financial statements are not presented in this manner, management reviews the performance of the managed portfolio in order to evaluate the effectiveness of the Company’s origination and collection activities, which ultimately affects the income received for servicing the portfolio. Managed Financial Services Revenue Presented on Non-GAAP Basis: Three Months Ended Nine Months Ended (Dollars in Thousands) September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Interest income $ 48,465 $ 38,257 $ 136,010 $ 104,720 Interchange income, net of customer rewards costs 16,940 13,981 46,690 37,974 Other fee income 7,425 6,058 19,502 16,532 Interest expense (21,776 ) (17,263 ) (60,187 ) (46,590 ) Provision for loan losses (8,931 ) (6,442 ) (23,374 ) (18,354 ) Other 2,626 2,801 2,856 4,664 Managed financial services revenue $ 44,749 $ 37,392 $ 121,497 $ 98,946 Managed Financial Services Revenue as a Percentage of Average Managed Credit Card Loans: Interest income 11.2 % 11.0 % 11.1 % 10.6 % Interchange income, net of customer rewards costs 3.9 4.0 3.8 3.9 Other fee income 1.7 1.7 1.6 1.6 Interest expense (5.0 ) (5.0 ) (4.9 ) (4.7 ) Provision for loan losses (2.1 ) (1.8 ) (1.9 ) (1.9 ) Other 0.6 0.8 0.2 0.5 Managed financial services revenue 10.3 % 10.7 % 9.9 % 10.0 % Average reported credit card loans $ 182,719 $ 133,866 $ 155,073 $ 128,161 Average managed credit card loans 1,730,886 1,394,377 1,633,446 1,315,000 Back to Form 8-K
